Order entered April 10, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00334-CV

                              MCLANE COMPANY, Appellant

                                              V.

SARAH EWING, INDIVIDUALLY AND ON BEHALF OF MINOR CHILDREN, R.C.M.,
        C.R.M., C.R.M., R.C.M., H.M.E., W.D.E., AND T.M.E., Appellee

                      On Appeal from the County Court at Law No. 4
                                  Dallas County, Texas
                          Trial Court Cause No. CC-18-01104-D

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Before the Court is appellant’s “Motion to Consolidate Mandamus Proceeding and

Interlocutory Appeal.” Appellant asks the Court to consolidate this appeal with the original

proceeding filed March 20, 2019 and docketed as cause number 05-19-00336-CV.

       We    GRANT      the    motion   and    ORDER      cause   number   05-19-00336-CV

CONSOLIDATED into cause number 05-19-00334-CV. We DIRECT the Clerk of Court to

remove all documents from cause number 05-19-00336-CV and refile them in cause number 05-

19-00334-CV and to treat cause number 05-19-00336-CV as a closed case. We ORDER that all

future pleadings be filed in and bear only cause number 05-19-00334-CV.
       Our records show that the reporter’s record has been filed in this case and the clerk’s

record, which was due to be filed on March 30, 2019, has not been filed. On April 3, 2019, the

Clerk of this Court notified the parties and the Dallas County Clerk that the Clerk’s Record is

past due and must be filed within ten days of the date of the April 3, 2019 notice. Appellant’s

brief in this case must be filed within twenty days after the Clerk’s Record is filed. See TEX. R.

APP. P. 38.6(a). Appellee’s brief in this case must be filed within twenty days after appellant’s

brief is filed. See TEX. R. APP. P. 38.6(b). We DIRECT appellee to include in her appellee’s

brief in this case her response, if any, to the petition for writ of mandamus.



                                                      /s/     LESLIE OSBORNE
                                                              JUSTICE